ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Stephen T. Conrad, to disbar by consent from the practice of law.
The Court, having considered the Petition, it is this 3rd day of January, 2008,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Stephen T. Conrad, be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further,
ORDERED that the Clerk of this Court shall remove the name of Stephen T. Conrad from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16—773(d).